F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit

                                                                              AUG 27 1999
                        UNITED STATES COURT OF APPEALS

                                     TENTH CIRCUIT                         PATRICK FISHER
                                                                                   Clerk


 DONALD FORD REYNOLDS,

          Petitioner-Appellant,
 v.                                                          No. 99-3191
 ROBERT D. HANNIGAN, Warden,                        (D.C. No. 85-CV-3559-DES)
 Hutchinson Correctional Facility;                           (D. Kan.)
 ATTORNEY GENERAL OF THE
 STATE OF KANSAS,

          Respondents-Appellees.


                                  ORDER AND JUDGMENT*


Before SEYMOUR, Chief Judge, BALDOCK, and HENRY, Circuit Judges.**


      Petitioner Donald Ford Reynolds was convicted in Oklahoma state court on two

counts of indecent liberties with a child. Because he previously had been convicted of

lewd molestation in Oklahoma, Petitioner received an enhanced sentence of twenty to


      *
          This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
      **
         After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of this
appeal. See Fed. R. App. P. 34(a)(2)(C); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument.
eighty years imprisonment. After unsuccessfully exhausting his state court remedies,

Petitioner filed a § 2254 petition for a writ of habeas corpus in the federal district court

alleging numerous instances of ineffective assistance of trial counsel. In a thorough

report and recommendation, a magistrate judge recommended that the petition be denied.

Following a de novo review, the district court in a memorandum opinion and order

adopted the magistrate judge’s recommendation and denied the petition. The district

court declined to grant Petitioner’s application for a certificate of probable cause to

appeal. His renewed application is before us.1

       In order to obtain a certificate of probable cause to appeal the denial of a § 2254

petition, a petitioner must make a “substantial showing of the denial of a federal right.”

Barefoot v. Estelle, 463 U.S. 880, 893 (1983). We have thoroughly reviewed Petitioner’s

application for a certificate of probable cause, his brief, the magistrate judge’s report and

recommendation, the district court’s memorandum opinion and order, and the entire

record before us. We conclude that Petitioner has failed to make a substantial showing of

the denial of a constitutional right substantially for the reasons set forth in the magistrate

judge’s report and recommendation and the district court’s memorandum opinion and



       1
         Because Petitioner filed his § 2254 petition in the district court in December
1995, before the effective date of the Antiterrorism and Effective Death Penalty Act of
1996, Pub. L No. 104-132, 110 Stat. 1214 (effective April 24, 1996) (AEDPA), Petitioner
must obtain a pre-AEDPA certificate of probable cause in order to appeal the district
court’s denial of his petition. See United States v. Kunzman, 125 F.3d 1363, 1364 n.2
(10th Cir. 1997).

                                               2
order. Accordingly, we deny Petitioner’s application for a certificate of probable cause

and dismiss the appeal.

       CERTIFICATE OF PROBABLE CAUSE DENIED; APPEAL DISMISSED.

                                                 Entered for the Court,



                                                 Bobby R. Baldock
                                                 Circuit Judge




                                            3